Exhibit 10.6

 

FORM OF

WARRANT TO PURCHASE

COMMON STOCK

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED FOR RESALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO SUCH SECURITIES AND SUCH DISPOSITION FILED UNDER THE ACT, OR AN EXEMPTION
FROM REGISTRATION, AND COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS. THE
ISSUER MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER HEREOF THAT
SUCH REGISTRATION IS NOT REQUIRED AND THAT SUCH LAWS ARE COMPLIED WITH.

 

Void After 5:00 p.m., Eastern Time, on July 2, 2010

   No.     

 

Warrant to Purchase

             shares of

Common Stock, par value $.01 per share

of

CASUAL MALE RETAIL GROUP, INC.

 

This is to Certify That, FOR VALUE RECEIVED, the receipt and sufficiency of
which is hereby acknowledged,                          (the “Holder”) is
entitled to purchase, subject to the provisions of this Warrant, from Casual
Male Retail Group, Inc. (“Company”), a Delaware corporation, at any time prior
to 5:00 p.m., Eastern Time, on July 2, 2010, a total of                     
shares of Common Stock, par value $.01 per share, of the Company (“Securities”)
at an initial purchase price of $              per share. The number of
Securities to be received upon the exercise of this Warrant and the price to be
paid for the Securities may be adjusted from time to time as hereinafter set
forth. The number of Securities to be received upon the exercise of this Warrant
in effect at any time and as adjusted from time to time is hereinafter sometimes
referred to as the “Exercise Rate” and the purchase price per Security in effect
at any time and as adjusted from time to time, and subject to the minimum
purchase price set forth in Section 7(l), is hereinafter sometimes referred to
as the “Exercise Price” per Security. This Warrant is or may be one of a series
of Warrants identical in form issued by the Company to purchase an aggregate of
                     shares of Common Stock. The Securities, as adjusted from
time to time, together with any other Securities issuable upon exercise of this
Warrant are hereinafter sometimes referred to as “Warrant Securities”. Certain
capitalized terms used in this Warrant are defined in Section 14 hereof.

 

1. Exercise of Warrant. This Warrant may be exercised at the option of the
Holder in whole or in part at any time or from time to time prior to 5:00 p.m.,
Eastern Time on July 2, 2010, or if July 2, 2010 is a Saturday, Sunday or a day
on which banking institutions in New York, New York are authorized by law to
close, then on the next succeeding day (a “Business Day”) which shall not be
such a day, by presentation and surrender hereof to the Company or at the office
of its stock transfer agent, if any, with the Purchase Form annexed hereto duly
executed, and accompanied by payment of the Exercise Price, for the number of
Securities specified in such Form, together with all federal and state taxes
applicable upon such exercise. If, upon exercise of this Warrant, the Warrant
Securities issuable upon exercise of this Warrant are not then registered under
the Act pursuant to an effective registration statement thereunder, the Holder
shall be deemed to have represented and warranted to the Company that such
Holder (x) is a “qualified institutional buyer” as defined in Rule 144A



--------------------------------------------------------------------------------

under the Act or an “accredited investor” as defined in Rule 501 under the Act,
in either case with such knowledge and experience in financial and business
matters as is necessary to evaluate the merits and risks of an investment in the
Warrant Securities, and (y) such Holder is not acquiring the Warrant Securities
with a view to any distribution thereof or with any intention of offering or
selling any Warrant Securities in a transaction that would violate the Act or
the securities laws of any state of the United States. If this Warrant should be
exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the Securities purchasable hereunder. The
Exercise Price in respect of any exercise of this Warrant shall be payable to
the Company in cash or by delivery to the Company of Common Stock having a then
Current Market Value equal to such Exercise Price, or may be satisfied in lieu
of other payment by the Holder’s irrevocable written election to receive upon
such exercise a reduced number of shares of Common Stock, in an amount equal to
(x) the total number of shares of Common Stock otherwise issuable upon such
exercise, minus (y) a number of shares of Common Stock equal to (i) the
aggregate Exercise Price otherwise payable in respect of such exercise, divided
by (ii) the then Current Market Value per share of Common Stock. Upon receipt by
the Company of this Warrant at the office of the Company or at the office of the
Company’s stock transfer agent, in proper form for exercise and accompanied, if
and as applicable, by the Exercise Price or written election to receive a
reduced number of shares, the Holder shall be deemed to be the holder of record
of the Securities issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such Securities shall not then be actually delivered to the Holder.

 

2. Reservation of Securities. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Warrant
such number of shares of Securities as shall be required for issuance or
delivery upon exercise of this Warrant. The Company covenants and agrees that,
upon exercise of this Warrant and, if and as applicable, payment of the Exercise
Price therefor or written election to receive a reduced number of shares, all
Securities and other securities issuable upon such exercise shall be duly and
validly issued, fully paid, non-assessable and not subject to the preemptive
rights of any stockholder. As long as this Warrant shall be outstanding, the
Company shall use its best efforts to cause all Securities issuable upon the
exercise of this Warrant to be listed (subject to official notice of issuance)
on all securities exchanges or quotation systems on which its Common Stock
issued may then be listed and/or quoted.

 

3. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the Prior
Day Market Value of such fractional share.

 

4. Loss of Warrant. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and (in the case
of loss, theft or destruction) of reasonably satisfactory indemnification, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver a new Warrant of like tenor and date. Any such new Warrant
executed and delivered shall constitute an additional contractual obligation on
the part of the Company, whether or not the Warrant so lost, stolen, destroyed,
or mutilated shall be at any time enforceable by anyone.

 

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and the
registration rights agreement referred to in Section 15 hereof.

 

6. Certain Notices to Warrant Holders. The Company shall give prompt written
notice to the Holder of any determination to make a distribution to the holders
of its Common Stock of any cash dividends, assets, debt securities, preferred
stock, or any rights or warrants to purchase debt securities, preferred stock,
assets or other securities (other than Common Stock, or rights, options, or
warrants to purchase Common

 

2



--------------------------------------------------------------------------------

Stock) of the Company, which notice shall state the nature and amount of such
planned dividend or distribution and the record date therefor, and shall be
received by the Holder or sent to the Holder by reputable overnight courier, in
either case to its address as provided in Section 8, at least 10 days prior to
such record date therefor. The Company shall provide notice to the Holder that
any tender offer is being made for securities of the same class as any Warrant
Securities no later than the first Business Day after the day the Company
becomes aware of any such tender offer. Notwithstanding any notice provided to
the Holder pursuant to this Section 6, the Holder shall be entitled to any and
all applicable adjustments to the Exercise Rate and the Exercise Price per
Security as provided in Section 7 arising out of any event requiring notice to
the Holder in this Section 6.

 

7. Adjustment of Exercise Rate and Exercise Price.

 

The Exercise Rate and the Exercise Price are subject to adjustment from time to
time upon the occurrence of the events enumerated in this Section 7. The
Exercise Rate shall initially be the number of Securities for which this Warrant
is initially exercisable as set forth in the introductory paragraph to this
Warrant. In the event that this Warrant is transferred or exercised in part, the
initial Exercise Rate of the portion not exercised or transferred shall be
adjusted proportionately as shall the initial Exercise Rate of any partial
transfer of this Warrant. For the purposes of Sections 7(a) and 7(b), (i) shares
of Common Stock issuable upon the exercise of this Warrant and all other
warrants of the same series as this Warrant shall be deemed to be outstanding
and (ii) all shares of Common Stock that would be deemed to be outstanding as of
the date of determination in respect of Convertible Securities, as determined in
accordance with GAAP, shall be deemed to be outstanding.

 

(a) Adjustment for Change in Capital Stock. If, after the Issue Date, the
Company:

 

(i) pays a dividend or makes a distribution on shares of its Common Stock
payable in shares of its Common Stock (except to the extent any such dividend
results in the grant, issuance, sale or making of Distribution Rights or
Distributions (each as defined in Section 7(c)) to the Holder pursuant to
Section 7(c));

 

(ii) subdivides or splits its outstanding shares of Common Stock into a greater
number of shares; or

 

(iii) combines its outstanding shares of Common Stock into a smaller number of
shares;

 

then (1) the Exercise Rate in effect immediately prior to such action for this
Warrant shall be adjusted by multiplying the Exercise Rate in effect immediately
prior to such action by a fraction (A) the numerator of which shall be the
number of shares of Common Stock outstanding immediately after such action and
(B) the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such action or the record date applicable to
such action, if any and (2) the Exercise Price per Security in effect
immediately prior to such action shall be adjusted by multiplying the Exercise
Price per Security in effect immediately prior to such action by a fraction (A)
the numerator of which is one and (B) the denominator of which shall be the
fraction calculated in clause (1) of the above formula. The adjustments shall
become effective immediately after the record date in the case of a dividend or
distribution and immediately after the effective date in the case of a
subdivision or combination. In the event that such dividend or distribution is
not so paid or made or such subdivision, combination or reclassification is not
effected, the Exercise Rate and the Exercise price per Security shall again be
adjusted to be the Exercise Rate and the Exercise Price per Security which would
then be in effect if such record date or effective date had not been so fixed.

 

(b) Adjustment for Certain Sales of Common Stock Below Current Market Value. If,
after the Issue Date, the Company (i) grants or sells to any Affiliate of the
Company (other than a wholly owned subsidiary of the Company) or (ii) grants,
sells or offers to grant or sell to all holders of Common Stock, any

 

3



--------------------------------------------------------------------------------

shares of Common Stock or Convertible Securities (other than, in the case of
each of clauses (i) and (ii), (1) pursuant to any Convertible Security or other
right outstanding as of the Issue Date or issuable in connection with the
Transactions and financing therefor and the fees and expenses thereof, or (2)
upon the conversion, exchange or exercise of any Convertible Security or other
right as to which upon the issuance thereof an adjustment pursuant to this
Section 7 has been made), at a price below the then Current Market Value, the
Exercise Rate and the Exercise price per Security for this Warrant shall be
adjusted in accordance with the formulae:

 

E1

     =          E x (O+N)      $1      =      $ x (O + N x P/M)                
           

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

                            (O + (N x P/M))                            (O + N)
             

 

where:

 

E1

     =      the adjusted Exercise Rate for this Warrant;

E

     =      the then current Exercise Rate for this Warrant;

$1

     =      the adjusted Exercise Price per Security for this Warrant;

$

     =      the then current Exercise Price per Security for this Warrant;

O

     =      the number of shares of Common Stock outstanding immediately prior
to the sale of such Common Stock or issuance of Convertible Securities;

N

     =      the number of shares of Common Stock so sold or the maximum stated
number of shares of Common Stock issuable upon the conversion, exchange or
exercise of any such Convertible Securities;

P

     =      the proceeds per share of Common Stock received by the Company,
which (i) in the case of shares of Common Stock is the amount received by the
Company in consideration for the sale and issuance of such shares; and (ii) in
the case of Convertible Securities is the amount received by the Company in
consideration for the sale and issuance of such Convertible Securities, plus the
minimum aggregate amount of additional consideration, other than the surrender
of such Convertible Securities, payable to the Company upon exercise, conversion
or exchange thereof; and

M

     =      the Current Market Value as of the Time of Determination or at the
time of sale, as the case may be, of a share of Common Stock.

 

The adjustments shall become effective immediately after the record date for the
determination of shareholders entitled to receive the rights, warrants or
options to which this paragraph (b) applies or upon consummation of the sale of
Common Stock, as the case may be. To the extent that shares of Common Stock are
not delivered after the expiration of such rights, warrants or options or
exercise, conversion or exchange rights in respect to such Convertible
Securities, the Exercise Rate and the Exercise Price per Security for this
Warrant shall be readjusted to the Exercise Rate and the Exercise Price per
Security which would otherwise be in effect had the adjustment made upon the
issuance of such rights, warrants or options or Convertible Securities been made
on the basis of delivery of only the number of shares of Common Stock actually
delivered. In the event that such rights or warrants are not so issued, the
Exercise Rate and the Exercise Price per Security for this Warrant shall again
be adjusted to be the Exercise Rate and the Exercise Price per Security which
would then be in

 

4



--------------------------------------------------------------------------------

effect if such date fixed for determination of shareholders entitled to receive
such rights, warrants or options had not been so fixed.

 

No adjustments shall be made under this paragraph (b) if the application of the
formula stated above in this paragraph (b) would result in a value of E1 that is
lower than the value of E.

 

No adjustments shall be made under this paragraph (b) for any adjustments which
are the subject of paragraphs (a), (c) or (e) of this Section 7.

 

Anything in this Warrant to the contrary notwithstanding, an event which would
otherwise give rise to adjustments pursuant to this Section 7(b) shall not give
rise to such adjustments if the Company grants, sells or offers to sell shares
of Common Stock or Convertible Securities, in each case on the same terms as the
underlying event, to the Holder on a pro rata basis, assuming for the purpose of
this Section 7(b) that all warrants of the same series as this Warrant had been
exercised.

 

Notwithstanding the foregoing, no adjustment in the Exercise Rate or the
Exercise Price per Security will be required in respect of: (a) the grant of any
stock option or other stock incentive award pursuant to any present stock option
or stock incentive plan or arrangement or pursuant to any other customary
compensatory stock option or stock incentive plan for employees, officer and/or
directors, (b) the grant of any stock option or stock incentive award at an
exercise price at least equal to the then Prior Day Market Value or (c) the
exercise of any stock option or stock incentive award or similar award or right.

 

(c) Adjustment upon Certain Distributions.

 

(i) If at any time after the Issue Date the Company grants, issues or sells
options, any Convertible Security, or rights to purchase capital stock or other
securities (other than Common Stock) pro rata to the record holders or series of
Common Stock (“Distribution Rights”) or, without duplication, makes any
distribution (other than a distribution pursuant to a plan of liquidation) other
than a Permitted Cash Dividend (a “Distribution”) on shares of Common Stock
(whether in cash, property, evidences of indebtedness, or otherwise), then the
Exercise Rate and the Exercise Price per Security shall be adjusted in
accordance with the formulae:

 

E1    =         E x (M/(M-F))                $1        =        $ x ((M-F)/M)

 

where:

 

E1    =         the adjusted Exercise Rate;

 

E     =         the current Exercise Rate for this Warrant;

 

$1    =         the adjusted Exercise Price per Security for this Warrant;

 

$     =         the current Exercise Price per Security for this Warrant;

 

M   =         the Current Market Value per share of Common Stock at the Time of
Determination;

 

F    =         the fair market value at the Time of Determination of such
portion of the options, Convertible Securities, capital

                  stock or other securities, cash, property or assets
distributable pursuant to such Distribution Rights or

                  Distribution per share of outstanding Common Stock.

 

5



--------------------------------------------------------------------------------

The adjustments shall become effective immediately after the Time of
Determination with respect to the shareholders entitled to receive the options,
Convertible Securities, warrants, cash, property, evidences of indebtedness or
other securities or assets to which this paragraph (c)(i) applies. No
adjustments shall be made under this paragraph (c) if the application of the
formula stated above in this paragraph (c)(i) would result in a value of E1 that
is lower than the value of E. This paragraph (c)(i) does not apply to any
securities which result in adjustments pursuant to paragraphs (a) or (b) of this
Section 7.

 

(ii) Anything in this Warrant to the contrary notwithstanding, an event which
would otherwise give rise to adjustments pursuant to Section 7(c)(i) shall not
give rise to such adjustments (or to adjustments pursuant to any other provision
of this Section 7) if the Company grants, issues or sells Distribution Rights to
the Holder or includes the Holder in such Distribution, in each case on a pro
rata basis, assuming for the purpose of this Section 7(c)(ii) that all warrants
of the same series as this Warrant had been exercised.

 

(iii) Notwithstanding anything to the contrary set forth in this Section 7(c),
if, at any time, the Company makes any distribution pursuant to any plan of
liquidation (a “Liquidating Distribution”) on shares of Common Stock (whether in
cash, property, evidences of indebtedness or otherwise), then, subject to
applicable law, the Company shall make to the Holder the aggregate Liquidating
Distribution which the Holder would have acquired if the Holder had held the
maximum number of shares of Common Stock acquirable upon the complete exercise
of this Warrant immediately before the Time of Determination of shareholders
entitled to receive Liquidating Distributions.

 

(d) Notice of Adjustments. Whenever the Exercise Rate and Exercise Price per
Security are adjusted, the Company shall promptly mail to the Holder a notice of
the adjustments. The Company shall also provide the Holder with a certificate
from the Company’s independent public accountants briefly stating the facts
requiring the adjustments and the manner of computing it. The certificate shall
be conclusive evidence that the adjustments are correct, absent manifest error.

 

(e) Reorganization of Company; Fundamental Transaction.

 

(i) If (x) the Company shall reclassify its Common Stock (other than a change in
par value, or from par value to no par value, or a subdivision or combination
thereof), or (y) the Company, in a single transaction or through a series of
related transactions, consolidates with or merges with or into any other person
or sells, assigns, transfers, leases, conveys or otherwise disposes of all or
substantially all of its properties and assets to another person or group of
affiliated persons or is a party to a merger or binding share exchange which, in
the case of any of the transactions referred to in this clause (y), reclassifies
or changes its outstanding Common Stock (each of (x) and (y) above being
referred to as a “Fundamental Transaction”), as a condition to consummating any
such Fundamental Transaction, the Company, in the case of any such
reclassification referred to in clause (x), or the person formed by or surviving
any such consolidation or merger if other than the Company or the person to whom
such transfer has been made in the case of clause (y) above (the “Surviving
Person”), shall enter into a supplemental warrant agreement. The supplemental
warrant agreement shall provide (a) that the Holder may exercise this Warrant
for the kind and amount of securities, cash or other assets which the Holder
would have received immediately after the Fundamental Transaction if the Holder
had exercised this Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that the Holder (i) was not a
constituent person or an affiliate of a constituent person to any transaction
described in clause (y) above, (ii) made no election with respect to any
transaction described in clause (y) above, and (b) in the case of any
transaction described in clause (y) above, that the Surviving Person shall
succeed to and be substituted to every right and obligation of the Company in
respect of this Warrant. The supplemental warrant agreement shall provide for
adjustments which shall be as nearly

 

6



--------------------------------------------------------------------------------

equivalent as may be practicable to the adjustments provided for in this Section
7. The Surviving Person or the Company, as applicable, shall mail to the Holder
a notice briefly describing the supplemental warrant agreement. If the issuer of
securities deliverable upon exercise of this Warrant is an affiliate of a
Surviving Person, that issuer shall join in the supplemental warrant agreement.

 

(ii) Notwithstanding the foregoing, if a Fundamental Transaction shall occur
and, upon consummation of such Fundamental Transaction, consideration is payable
to holders of shares of Common Stock which consideration consists solely of
cash, assuming (to the extent applicable) that the Holder (i) was not a
constituent person or an affiliate of a constituent person to a transaction
described in Section 7(e)(i)(y) above and (ii) made no election with respect
thereto, then the Holder shall be entitled to receive distributions upon
consummation of such Fundamental Transaction on an equal basis with holders of
Common Stock as if this Warrant had been exercised immediately prior to such
event, less the aggregate Exercise Price therefor; provided that the Company or
the Surviving Person, as the case may be, may require the surrender of this
Warrant to such person prior to making any such distribution to the Holder. Upon
receipt of such payment, if any, the rights of the Holder shall terminate and
cease and this Warrant shall expire.

 

(iii) If this paragraph (e) applies, it shall supersede the application of
paragraph (a), (b) or (c) of this Section 7.

 

(f) Other Events If any event occurs as to which the provisions of this Section
7 are not strictly applicable or, if strictly applicable, would not, in the good
faith judgment of the board of directors of the Company, fairly and adequately
protect the rights of the Holder in accordance with the essential intent and
principles of such provisions, then such board of directors shall make such
adjustments in the application of such provisions, in accordance with such
essential intent and principles, as shall be reasonably necessary, in the good
faith opinion of such board of directors, to protect such rights as aforesaid,
but in no event shall any such adjustment have the effect of decreasing the
Exercise Rate or decreasing the number of Securities issuable upon exercise of
this Warrant or increasing the Exercise Price per Security.

 

(g) Company Determination Final. Any determination that the Company or the board
of directors of the Company must make pursuant to this Section 7 shall be
conclusive, absent manifest error.

 

(h) Specificity of Adjustments. Regardless of any adjustments in the number or
kind of shares purchasable upon the exercise of this Warrant or the Exercise
Price per Security, this Warrant may continue to express the same number and
kind of Securities initially issuable pursuant to this Warrant and the initial
Exercise Price per Security as set forth in the first paragraph hereof.

 

(i) Voluntary Adjustment. The Company from time to time may increase the
Exercise Rate and correspondingly decrease the Exercise Price per Security by
any number and for any period of time; provided, however, that such period is
not less than 20 Business Days. Whenever the Exercise Rate is so increased and
the Exercise Price per Security is so decreased, the Company shall mail to the
Holder a notice thereof. The Company shall give the notice at least 10 days
before the date the increased Exercise Rate and decreased Exercise Price per
Security takes effect. The notice shall state the increased Exercise Rate and
decreased Exercise Price per Security and the period it will be in effect. A
voluntary increase in the Exercise Rate and decrease in the Exercise Price per
Security shall not change or adjust the Exercise Rate or Exercise Price per
Security otherwise in effect as determined by this Section 7.

 

(j) Multiple Adjustments. After an adjustment to the Exercise Rate and Exercise
Price per Security for this Warrant under this Section 7, any subsequent event
requiring an adjustment under this Section 7 shall cause an adjustment to the
Exercise Rate and Exercise Price per Security for this Warrant as so adjusted.

 

7



--------------------------------------------------------------------------------

(k) When De Minimis Adjustment May Be Deferred. No adjustment in the Exercise
Rate or Exercise Price per Security shall be required unless such adjustment
would require an increase or decrease of at least 1% in the Exercise Rate;
provided, however, that any adjustments which by reason of the foregoing are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations of the Exercise Rate shall be rounded to
the nearest whole number. All calculations of the Exercise Price per Security
shall be rounded to the nearest ten thousandth of one cent. No adjustments need
be made for a change in the par value of the Common Stock and no adjustments
shall be deferred beyond the date on which this Warrant is exercised.

 

(l) Notwithstanding any adjustment to the Exercise Price called for by this
Section 7, in no event will the Exercise Price per share of Common Stock be
adjusted to an amount that is less than the par value per share of the Common
Stock at the time of such adjustment, and if, but for the provisions of this
Section 7(l), an adjustment to the Exercise Price would be required under this
Section 7 that would result in an Exercise Price per share of Common Stock that
is less than the par value per share of the Common Stock, then the Exercise
Price shall be adjusted such that the Exercise Price per share of Common Stock
equals the par value of the Common Stock.

 

(m) Amendments of the Certificate of Incorporation. The Company shall not amend
its Certificate of Incorporation to increase the par value of any Warrant
Security such that such par value would exceed the Exercise Price per share of
such Warrant Security.

 

8. Notices. Any notices or certificates by the Company to the Holder and by the
Holder to the Company shall be deemed delivered if in writing and delivered
personally or sent by certified mail or reputable overnight courier, to the
Holder, addressed as set forth in the Instructions for Registration of Warrant
delivered to the Company, which may be superseded from time to time upon notice
to the Company, and, if to the Company, addressed to Casual Male Retail Group,
Inc., 555 Turnpike Street, Canton, Massachusetts 02021, Attention: Chief
Financial Officer. The Company may change its address by written notice to the
Holder.

 

9. Limitations on Transferability. This Warrant may be divided or combined, upon
request to the Company by the Holder, into a certificate or certificates
evidencing the same aggregate number of Warrants. This Warrant may not be
offered, sold, transferred, pledged or hypothecated (i) in the absence of an
effective registration statement as to this Warrant and such transaction filed
under the Act, or an exception from the requirement of such registration, and
compliance with the applicable federal and state securities laws, (ii) in an
amount representing the right to purchase fewer than 10,000 shares of Common
Stock, and (iii) without the consent of the Company, which consent shall not
unreasonably be withheld. The Company may require an opinion of counsel
satisfactory to the Company that such registration is not required and that such
laws are complied with. The Company may treat the registered holder of this
Warrant as he or it appears on the Company’s books at any time as the Holder for
all purposes. The Company shall permit the Holder or his duly authorized
attorney, upon written request during ordinary business hours, to inspect and
copy or make extracts from its books showing the registered holders of Warrants.

 

10. Transfer to Comply With the Securities Act of 1933. The Company may cause
the following legend, or one similar thereto, to be set forth on this Warrant
and on each certificate representing Warrant Securities, or any other security
issued or issuable upon exercise of this Warrant, unless (a) the Company has
received an opinion of counsel satisfactory to the Company as to any such
certificate that such legend, or one similar thereto, is unnecessary or (b) a
registration statement with respect to this Warrant and the Warrant Securities
has become effective under the Act.

 

“THIS SECURITY HAS NOT BEEN REGISTERED FOR RESALE UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS

 

8



--------------------------------------------------------------------------------

AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITY AND SUCH
DISPOSITION FILED UNDER THE ACT, OR AN EXEMPTION FROM REGISTRATION, AND
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS. THE ISSUER MAY REQUIRE AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER HEREOF THAT SUCH REGISTRATION IS
NOT REQUIRED AND THAT SUCH LAWS ARE COMPLIED WITH.”

 

11. Applicable Law. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
conflict of law principles.

 

12. Amendments. This Warrant may not be amended except in a writing signed by
the Holder and the Company.

 

13. Severability. If any provisions of this Warrant shall be held to be invalid
or unenforceable, such invalidity or enforceability shall not affect any other
provision of this Warrant.

 

14. Certain Definitions. In addition to the capitalized terms defined elsewhere
in this Warrant, the following capitalized terms shall have the meanings set
forth below.

 

“Act” shall mean the Securities Act of 1933, as amended, together with the rules
and regulations promulgated thereunder.

 

“Affiliate” of a person shall mean a person who directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, such person. The term “control” means the power to direct or cause
the direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Convertible Security” shall mean any security convertible into or exchangeable
or exercisable for Common Stock, including but not limited to, rights, options
or warrants entitling the holder thereof to acquire Common Stock or any security
convertible into or exchangeable for Common Stock.

 

“Current Market Value” per share of Common Stock of the Company at any date
shall mean:

 

(1) if Common Stock is not then registered under the Exchange Act and traded on
a national securities exchange or on the Nasdaq National Market System,

 

(a) the value of such Common Stock, determined in good faith by the board of
directors of the Company and certified in a board resolution, taking into
account the most recently completed arms-length transaction between the Company
and a person other than an Affiliate of the Company and the closing of which
occurs on such date or shall have occurred within the six-month period preceding
such date, or

 

(b) if no such transaction shall have occurred on such date or within such
six-month period, the fair market value of the security as determined by a
nationally recognized investment bank; provided, however, that, in the case of
the calculation of Current Market Value for determining the cash value of
fractional shares, no such determination by an investment bank shall be required
and the good faith judgment of the board of directors as to such value shall be
conclusive, or

 

9



--------------------------------------------------------------------------------

(2)    (a) if Common Stock is then registered under the Exchange Act and traded
on a national securities exchange or on the Nasdaq National Market System, the
average of the daily closing sales prices of such Common Stock for the 20
consecutive trading days immediately preceding such date, or

 

(b) if Common Stock has been registered under the Exchange Act and traded on a
national securities exchange or on the Nasdaq National Market System for less
than 20 consecutive trading days before such date, then the average of the daily
closing sales prices for all of the trading days before such date for which
closing sales prices are available,

 

in the case of each of (2)(a) and (2)(b), as certified by the Chief Executive
Officer, the President, any Executive Vice President or the Chief Financial
Officer or Treasurer of the Company. The closing sales price of each such
trading day shall be the closing sales price, regular way, on such day or, if no
sale takes place on such day, the average of the closing bid and asked prices on
such day.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect on the Issue Date.

 

“Issue Date” shall mean             , 2003.

 

“Permitted Cash Dividend” shall mean any cash dividend in respect of Common
Stock that, together with all such dividends (other than dividends with respect
to which an adjustment has been made pursuant to Section 7(c)(i) or a dividend
which was also paid on a pro rata basis to the Holder as contemplated by Section
7(c)(ii)) declared in respect of Common Stock during the previous twelve months,
on a per share basis, does not exceed 10% of the average closing sales prices
per share of the Common Stock for each trading day during such twelve month
period.

 

“Prior Day Market Value” per share of Common Stock of the Company at any date
shall mean:

 

(1) if Common Stock is not then registered under the Exchange Act and traded on
a national securities exchange or on the Nasdaq National Market System, the
Current Market Value per share of Common Stock, or

 

(2) if Common Stock is then registered under the Exchange Act and traded on a
national securities exchange or on the Nasdaq National Market System, the
closing sales price of Common Stock for the trading day ending immediately prior
to the event causing the Prior Day Market Value to be determined.

 

“Time of Determination” shall mean (i) in the case of any distribution of
securities or other property to existing shareholders to which Section 7(b) or
(c) applies, the time and date of the determination of shareholders entitled to
receive such securities or property or (ii) in the case of any other issuance
and sale to which Section 7(b) or 7(c) applies, the time and date of such
issuance or sale.

 

15. Registration Rights. In the event that the Holder gives notice to the
Company in accordance with Section 8 hereof of its irrevocable election to
exercise this Warrant and other warrants of the same series as this Warrant held
by such Holder to the extent of at least 60,000 shares of Common Stock (subject
to adjustment pursuant to Section 7) and requests that such shares issuable upon
such exercise be registered under

 

10



--------------------------------------------------------------------------------

the Act, the Company undertakes to prepare and cause to be filed with the
Securities and Exchange Commission within 30 days thereafter (provided the
Company is then eligible to effect such registration on Form S-3 or any
successor form) a registration statement under the Act relating to resales of
such Common Stock by the Holder, and shall use commercially reasonable efforts
to cause such registration statement to be declared effective within 45 days
after such filing and to keep such registration statement effective for 90 days
or until such earlier time as such Common Stock issued upon exercise has been
sold by the Holder pursuant thereto; provided, however, that the Holder shall be
bound (and if requested by the Company shall confirm in writing that it is so
bound) by reasonable and customary terms for the provision of information by the
Holder, the suspension of sales in the event of material developments regarding
the Company, delays in registration in the event of any offering of securities
for the account of the Company, and other matters, all on substantially the same
terms as may be applicable in one or more cases to holders of other securities
of the Company having similar rights to request registration under the Act.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
its corporate seal to be hereunto affixed and attested, all as of the day and
year first above written.

 

CASUAL MALE RETAIL GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:  David A. Levin

   

Title:    President

 

Date:             , 2003

 

Attest:

 

By:

 

 

--------------------------------------------------------------------------------

Name:

  Dennis R. Hernreich

Title:

  Chief Financial Officer

 

11



--------------------------------------------------------------------------------

PURCHASE FORM

 

Dated             , 20    

 

The undersigned hereby irrevocably elects to exercise this Warrant to the extent
of              shares of Common Stock.

 

The undersigned has concurrently herewith made payment of $             in
payment of the aggregate Exercise Price.

 

If the issuance of the Warrant Securities is not registered under the Securities
Act of 1933, as amended, the undersigned makes the representation and warranty
set forth in Section 1 of this Warrant.

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name                                         
                                        
                                        
                                        
                                                                       

(please typewrite or print in block letters)

Address                                         
                                        
                                        
                                        
                                                                    Signature
                                        
                                        
                                        
                                        
                                                                

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                      
                                        
                                            hereby sells, assigns and transfers
unto

 

Name                                    
                                        
                                        
                                        
                                                                            

(please typewrite or print in block letters)

 

Address                                        
                                        
                                        
                                                                       the right
to purchase shares of Common Stock as represented by this Warrant to the extent
of shares of Common Stock as to which such right is exercisable and does hereby
irrevocably constitute and appoint,              attorney, to transfer the same
on the books of the Company with full power of substitution in the premises.

 

Signature                                    
                                        
                                        
                                        
                                                                     

 

Dated:              20    



--------------------------------------------------------------------------------

INSTRUCTIONS FOR REGISTRATION OF WARRANT

 

Name                                         
                                        
                                        
                                        
                                             

(please typewrite or print in block letters)

Address                                         
                                        
                                        
                                                                                
 

Signature                                         
                                        
                                        
                                                                                